MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                   FILED
      this Memorandum Decision shall not be                               Sep 30 2016, 8:30 am
      regarded as precedent or cited before any                                CLERK
      court except for the purpose of establishing                         Indiana Supreme Court
                                                                              Court of Appeals
      the defense of res judicata, collateral                                   and Tax Court


      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Mark Small                                               Michael A. Ksenak
      Indianapolis, Indiana                                    Ksenak Law Firm
                                                               Martinsville, Indiana



                                                 IN THE
            COURT OF APPEALS OF INDIANA

      In the Matter of the Marriage of                         September 30, 2016

      Frederick Soskel,                                        Court of Appeals Case No.
                                                               55A01-1512-DR-2089
      Appellant-Respondent,
                                                               Appeal from the
              v.                                               Morgan Superior Court
                                                               The Honorable
      Jo Betty Ingram,                                         Christopher L. Burnham, Judge
                                                               Trial Court Cause No.
      Appellee-Petitioner.
                                                               55D02-1209-DR-1967



      Kirsch, Judge.


[1]   Frederick Soskel (“Husband”) appeals the trial court’s decree of dissolution

      (“the Decree”) of his marriage to Jo Betty Ingram (“Wife”) and its distribution

      of the marital estate. Husband raises several issues on appeal, which we restate

      as:
      Court of Appeals of Indiana | Memorandum Decision 55A01-1512-DR-2089 | September 30, 2016    Page 1 of 11
              I. Whether the trial court abused its discretion when it excluded
              evidence of certain bank accounts belonging to Wife;


              II. Whether the trial court abused its discretion when it allowed
              certain evidence to be admitted that Husband claims was related
              to efforts to negotiate and settle the marital estate; and


              III. Whether the trial court abused its discretion in assigning
              value to the properties in Indianapolis and Bloomington that
              were awarded to Husband in the division of the marital property.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In 1994, Husband and Wife worked together at the same company, and began

      dating. In 1996, they started a business together called The Tool Shed that

      involved computers, and Husband worked with the computer hardware aspect

      while Wife worked with the software. Although Husband and Wife worked

      together for The Tool Shed, Husband claimed it was his business. Tr. at 233.

      Neither Husband nor Wife derived any income from The Tool Shed. In

      September 1998, the parties stopped doing business as The Tool Shed and

      incorporated a new business, Soskel-Ingram & Co. (“S-I”). At that time, they

      had $50,000 in The Tool Shed bank account. Each party borrowed $25,000

      from The Tool Shed as startup capital for S-I, which was paid back with interest

      from the earnings of S-I.


[4]   Before marrying Husband, Wife lived in a house located on Neitzel Road in

      Mooresville, Indiana that she had owned since 1987. The house was on land

      Court of Appeals of Indiana | Memorandum Decision 55A01-1512-DR-2089 | September 30, 2016   Page 2 of 11
      that had been in her family for a long time, and Wife had a mortgage on the

      property (“the Mooresville property”). During his first marriage, Husband had

      purchased property in Bloomington, Indiana (“the Bloomington property”),

      when his daughter was a student at Indiana University, and he had received the

      Bloomington property as a result of the dissolution of that marriage. In late

      1996, Husband purchased property on Oakwood Trail in Indianapolis, Indiana

      (“the Indianapolis property”), and Wife was involved in selecting the

      Indianapolis property, but at the time of purchase, only Husband’s name was

      on the deed. In April 1997, Husband and Wife became engaged, and in June

      1997, Wife moved into the Indianapolis property to live with Husband. The

      couple were married on May 25, 2002.


[5]   During the marriage, income from S-I was used to pay off the mortgage on the

      Mooresville property and on the Bloomington property. However, a mortgage

      balance remained on the Indianapolis property during the marriage. In 2004,

      Husband and Wife put all of their properties and accounts into both of their

      names as an estate planning measure. Work was done on the Mooresville

      property and paid for from S-I income. The Bloomington property was usually

      rented, but during the 2005-2006 school year it was not, and Husband decided

      to do renovations on the Bloomington property. Both Husband and Wife were

      involved in the renovations on the Bloomington property. While involved in

      business together, Husband and Wife paid themselves very little salary, which

      minimized the Social Security benefits they could have otherwise received.




      Court of Appeals of Indiana | Memorandum Decision 55A01-1512-DR-2089 | September 30, 2016   Page 3 of 11
      Instead of paying themselves a larger income, Husband and Wife built up

      equity in S-I and in their real estate and paid down their debt.


[6]   On September 17, 2012, Wife filed a petition for dissolution of marriage from

      Husband. On July 10, 2015, a final hearing was held in the dissolution action.

      At the hearing, Husband introduced the testimony and appraisals of real estate

      appraiser Jason Vencel (“Vencel”) who valued the Bloomington property at

      $275,000 as of May 25, 2002, the date of the parties’ marriage, and at $375,000

      as of September 17, 2012, the date the petition for dissolution was filed. Tr. at

      18. Vencel testified at the hearing that he valued the Mooresville property at

      $145,000 as of May 25, 2002 and $180,000 as of September 17, 2012. Id. at 8.

      Husband introduced evidence, without testimony, of an appraisal of the

      Indianapolis property performed by Mark Ratterman, who valued it at

      $120,000 as of both May 25, 2002 and September 17, 2012. Resp’t’s Ex. G. At

      the hearing, Wife introduced the testimony and appraisals of real estate

      appraiser Tony Ross (“Ross”), who valued the Bloomington property at

      $600,000 as of March 16, 2015, but did not appraise the Bloomington property

      at the date of cohabitation or the date of marriage. Ross testified that he valued

      the Mooresville property at $175,000 as of March 17, 2015 and the Indianapolis

      property at $152,000 as of March 17, 2015.




      Court of Appeals of Indiana | Memorandum Decision 55A01-1512-DR-2089 | September 30, 2016   Page 4 of 11
[7]   On November 3, 2015, the trial court issued the Decree,1 dissolving the

      marriage of Husband and Wife. In the Decree, the trial court adopted the

      following values for the properties owned by Husband and Wife: Bloomington

      property, $600,000; Mooresville property, $175,000; and Indianapolis property,

      $152,000 with a mortgage amount of $58,876. Husband now appeals.

      Additional facts will be added as necessary.


                                       Discussion and Decision

                                       I. Exclusion of Evidence
[8]   Generally, the exclusion of evidence is a determination entrusted to the

      discretion of the trial court. Apter v. Ross, 781 N.E.2d 744, 752 (Ind. Ct. App.

      2003), trans. denied. We will reverse a trial court’s decision only for an abuse of

      discretion, that is, when the trial court’s decision is clearly erroneous and

      against the logic and effect of the facts and circumstances before the court. Id.

      Moreover, any error in the admission or exclusion of evidence must affect the

      substantial rights of a party before reversal is appropriate. Ind. Trial Rule 61;

      Ind. Evidence Rule 103(a).


[9]   Husband argues that the trial court abused its discretion when it excluded

      evidence concerning two bank accounts belonging to Wife. Husband claims

      this excluded evidence would have shown that Wife dissipated marital assets




      1
        We commend the trial court for the thoroughness of its findings, which greatly facilitated our appellate
      review.

      Court of Appeals of Indiana | Memorandum Decision 55A01-1512-DR-2089 | September 30, 2016          Page 5 of 11
       during the course of the marriage. He asserts that he did not know about the

       accounts and was told by Wife that the accounts were dormant.


[10]   In its determination of whether an equal division of marital property is just and

       reasonable, a trial court may look to the conduct of the parties during the

       marriage as related to the dissipation of their property. Ind. Code § 31-15-7-

       5(4). Dissipation generally involves the use or diminution of the marital estate

       for a purpose unrelated to the marriage and does not include the use of marital

       property to meet routine financial obligations. Hardebeck v. Hardebeck, 917

       N.E.2d 694, 700 (Ind. Ct. App. 2009). Dissipation of marital assets may also

       include the frivolous and unjustified spending of marital assets. Id. The test for

       dissipation is whether the assets were actually wasted or misused. Id.


[11]   In this case, Husband attempted to introduce testimony and evidence

       concerning two bank accounts belonging to Wife that he claimed showed

       dissipation of assets by Wife. Wife’s counsel objected to this evidence as being

       irrelevant because the check registers dated back to 1996, which predated the

       marriage, and stopped on February 1, 2010, which was two years prior to the

       filing of the dissolution petition. Tr. at 258. Husband’s counsel responded that

       the evidence showed dissipation of assets, and the trial court ruled that the

       evidence was only minimally relevant and sustained the objection. Id. at 259.


[12]   Husband has failed to show how this excluded evidence would have established

       that Wife dissipated marital assets, stating only that he was unaware of the

       accounts. As Wife’s counsel pointed out, the accounts spanned over thirteen


       Court of Appeals of Indiana | Memorandum Decision 55A01-1512-DR-2089 | September 30, 2016   Page 6 of 11
       years, beginning in 1996, almost six years before the parties were married, and

       the last entry was in February 2010, which was before Wife filed her petition for

       dissolution. At the hearing, Husband testified that there was an “accumulation

       of about $305,329.65 deposited in those accounts” during a span of thirteen

       years and eight months. Id. at 258. This averaged about $1,862 per month.

       However, the account registers showed not only an accumulation of deposits,

       but also reflected payment of expenses for such things as groceries, utilities,

       medical expenses, charitable donations, and personal expenses. As Husband

       has not demonstrated how the transactions contained in the excluded evidence

       would have proven dissipation of marital assets by Wife, we conclude that the

       trial court did not abuse its discretion in excluding the evidence.2


                                       II. Admission of Evidence
[13]   Husband contends that the trial court abused its discretion when it allowed

       Wife’s counsel to question him during cross-examination regarding certain

       emails between Husband and Wife that Husband asserts constituted evidence of

       negotiation or an offer to settle and were, therefore, inadmissible. The decision

       to admit evidence rests within the discretion of the trial court, and we will only




       2
         Husband argues on appeal that Wife was judicially estopped from making her objection that the evidence
       Husband sought to introduce predated the marriage due to the fact that she had previously argued that
       certain evidence about how the mortgages and expenses were paid pre-marriage should be admissible. Tr. at
       126. However, Husband did not make this argument to the trial court. Issues not raised at the trial court are
       waived on appeal. Cavens v. Zaberdac, 849 N.E.2d 526, 533 (Ind. 2006). “In order to properly preserve an
       issue on appeal, a party must, at a minimum, ‘show that it gave the trial court a bona fide opportunity to pass
       upon the merits of the claim before seeking an opinion on appeal.’” Id. (quoting Endres v. Ind. State Police, 809
       N.E.2d 320, 322 (Ind. 2004)). Therefore, because Husband did not raise this issue to the trial court, we find it
       is procedurally defaulted and waived on appeal.

       Court of Appeals of Indiana | Memorandum Decision 55A01-1512-DR-2089 | September 30, 2016           Page 7 of 11
       reverse if there is a manifest abuse of that discretion. Matzat v. Matzat, 854

       N.E.2d 918, 919 (Ind. Ct. App. 2006). An abuse of discretion in this context

       occurs where the trial court’s decision is clearly against the logic and effect of

       the facts and circumstances before the court or it misinterprets the law. Id.

       Reversal is only appropriate where the error in the admission of evidence affects

       the substantial rights of a party. Ind. Trial Rule 61; Ind. Evidence Rule 103(a).


[14]   Under Indiana Evidence Rule 408, evidence concerning offers of settlement or

       compromise is generally not admissible. “Indiana judicial policy strongly urges

       the amicable resolution of disputes and thus embraces a robust policy of

       confidentiality of conduct and statements made during negotiation and

       mediation.” Horner v. Carter, 981 N.E.2d 1210, 1212 (Ind. 2013). Evidence

       Rule 408 does not require exclusion when the evidence is offered for a purpose

       other than “to prove or disprove the validity or amount of a disputed claim or

       to impeach by a prior inconsistent statement or a contradiction.” Ind. Evidence

       Rule 408.


[15]   In the present case, during cross-examination of Husband, Wife’s counsel

       sought to question Husband about emails from December 2012, which was

       after the dissolution petition had been filed, in which Husband stated, “that

       [Wife] could take $50,000 that was there and use that [sic] would be a good

       means of starting up.” Tr. at 276. Husband objected on the basis that this

       evidence was a matter of compromise, stating, “that there was a period of time

       in which [Husband] was unrepresented and they had called . . . what I would

       call a hiatus through the proceeding, and they were trying to work things out

       Court of Appeals of Indiana | Memorandum Decision 55A01-1512-DR-2089 | September 30, 2016   Page 8 of 11
       themselves, and it might be . . . and it is a matter of compromise.” Id. The trial

       court overruled the objection.


[16]   Prior to asking Husband the question regarding the December 2012 emails,

       Wife’s counsel had asked Husband about his concerns regarding what

       happened with the corporate account after the dissolution petition was filed and

       with how Wife spent the money. Id. at 275-76. Wife’s counsel then continued

       to ask Husband, regarding the emails, if he email Wife and “told her that she

       could keep the money in the account in the business to start that business on her

       own, because you were retiring, and this would be a good jump start for her.”

       Id. at 276. Then, after showing Husband the emails, Wife’s counsel rephrased

       the question as, “did you tell her that with $50,000 to company [sic], that would

       be a good start for her to be on her own because you guys would get a divorce.”

       Id. at 277. When the trial court overruled Husband’s objection, it reasoned,

       “Counsel, you’ve been bringing up the issue of dissipation of assets post

       separation. . . . [I]f you’ve got an explanation as to why she was spending the

       money, that’s fine, I want to hear it.” Id. at 278. Therefore, the evidence was

       introduced to show why Wife spent corporate income post-separation and not

       as evidence of compromise between the two parties. Because the evidence was

       not introduced for a prohibited purpose, the trial court did not abuse its

       discretion when it admitted it into evidence.




       Court of Appeals of Indiana | Memorandum Decision 55A01-1512-DR-2089 | September 30, 2016   Page 9 of 11
                             III. Appraised Values of Properties
[17]   We review a trial court’s decision in ascertaining the value of property in a

       dissolution action for an abuse of discretion. Crider v. Crider, 15 N.E.3d 1042,

       1056 (Ind. Ct. App. 2014), trans. denied. Generally, there is no abuse of

       discretion if a trial court’s chosen valuation is within the range of values

       supported by the evidence. Id. “‘A valuation submitted by one of the parties is

       competent evidence of the value of property in a dissolution action and may

       alone support the trial court’s determination in that regard.’” Alexander v.

       Alexander, 927 N.E.2d 926, 935 (Ind. Ct. App. 2010) (quoting Houchens v.

       Boschert, 758 N.E.2d 585, 590 (Ind. Ct. App. 2001), trans. denied), trans. denied.

       In reviewing a trial court’s valuation of property in a dissolution, we will

       neither reweigh the evidence nor judge the credibility of witnesses. Crider, 15

       N.E.2d at 1056.


[18]   Husband argues that the trial court abused its discretion when it assigned values

       to the Bloomington property and the Indianapolis property in the Decree. He

       contends that it was an abuse of discretion to use the values supplied by Wife’s

       appraiser, Ross, and not the values supplied to the trial court by his appraiser,

       Vencel. Husband asserts that, although Vencel was offered as an expert for his

       testimony regarding valuation of the Bloomington property and the Mooresville

       property, Ross was never declared to be an expert by the trial court.


[19]   As to Husband’s contention that Ross was not declared to be an expert,

       Husband did not raise any objection to Ross’s qualifications at trial. Failure to


       Court of Appeals of Indiana | Memorandum Decision 55A01-1512-DR-2089 | September 30, 2016 Page 10 of 11
       object to evidence offered at trial operates as a waiver of the issue on review.

       Rode v. State, 524 N.E.2d 797, 800 (Ind. Ct. App. 1988), trans. denied. We,

       therefore, find that Husband cannot now, for the first time on appeal, raise an

       objection to Ross’s qualifications as a real estate appraiser.


[20]   In the Decree, the trial court accepted Ross’s appraised value of $600,000 for

       the Bloomington property and his appraised value of $152,000 for the

       Indianapolis property for purposes of distribution of the marital assets. Ross

       testified that he used two different methodologies in valuing the Bloomington

       property, the sales comparison approach, where he looked at sales of

       investment properties in the Bloomington area, and the income approach,

       where he looked at the profit margins for renting the property. The trial court,

       in the Decree, found that the comparables used by Vencel to appraise the

       Bloomington property “were not true comparables and that the comparables

       used by . . . Ross provide[d] a more accurate reflection of the value of the

       Bloomington property.” Appellant’s App. at 9. As for the Indianapolis property,

       Ross testified about his evaluation of the property, the comparables he utilized,

       and the reasons his appraisal varied from the one submitted by Husband. We

       conclude that the trial court’s chosen valuation was within the range of values

       supported by the evidence, and the trial court did not abuse its discretion in

       accepting the appraisals of Ross. Husband’s arguments to the contrary are

       simply requests to reweigh the evidence, which we cannot do on appeal. Crider,

       15 N.E.2d at 1056. Affirmed.


[21]   May, J., and Crone, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 55A01-1512-DR-2089 | September 30, 2016 Page 11 of 11